DETAILED ACTION
Claims 1–7 and 9–21 are currently pending in this Office action.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Claim Rejections - 35 USC § 112
	The previous 35 U.S.C. 112(b) indefiniteness rejection of claims 5 and 17 was previously withdrawn with the 01/12/2022 advisory action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Burton on February 11, 2022.

The application has been amended as follows: 
In claim 4 line 2 delete “essentially”
In claim 5 lines 1–2 replace “has a repeating unit having” with   ---  is a polymer of  ---
In claim 6 line 2 between “750 ppm” and the comma mark insert  ---  to less than 10000 ppm  ---
In claim 7 line 2 between “amount of” and “less than” insert  --- from 500 ppm to --- 
In claim 11 line 2 between “500 ppm” and the comma mark insert   ---  to less than 20000 ppm ---
Cancel claim 12

Reasons for Allowance
	Claims 1–7, 9–11, and 13–21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Chen et al. (US 5328948 A).  Example 1 therein contains E/CTFE (Halar®), a sodium salt ethylene/acrylic acid ionomer, and a polyhydric phenol phosphite (Mark® 260), where Mark® 260 is identical to a compound (P) identified at [0057] of the present Specification. Chen explains that the ionomer provides halopolymers with thermal stability. col. 3, ll. 6–16.  Chen teaches a sodium salt ethylene/acrylic acid ionomer and the broader teach is an acrylic-containing polymer of formula:

    PNG
    media_image1.png
    111
    306
    media_image1.png
    Greyscale

where R1 is C2 to C4 alkyl group, R2 is hydrogen or methyl, m is from about 10 to about 4000, n is about from 5 to about 2000 (the m to n ratio preferably being about 0.5 to about 100). col. 2, ll. 40-55; col. 3, ll.
1–4.  Amended present claim 1 excludes both a sodium salt ethylene/acrylic acid ionomer and the above acrylic-containing polymer of Chen because the prior art compounds contain recurring units with at least one ionizable group and units without at least one ionizable group.  Chen otherwise does not teach the solubility in water of the polyelectrolyte as presently claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763